Citation Nr: 0101076	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  93-16 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for service-connected major depression from February 5, 1992; 
and the 30 percent evaluation assigned from August 23, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from June 1949 to June 
1950.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision in which 
the RO implemented the Board's March 1999 decision granting 
service connection for major depression, and assigned an 
initial 10 percent rating for that condition, effective 
February 5, 1992.  The veteran perfected a timely appeal 
regarding this issue.  The Board has recharacterized the 
issue on appeal as one involving the propriety of the initial 
rating assigned, in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  An October 
1999 rating decision granted a 30 percent rating for major 
depression, effective August 23, 1999; that action also is 
reflected in the Board's recharacterization of the issue.  

In a June 2000 rating decision, the RO granted entitlement to 
a total disability rating due to individual unemployability 
(TDIU), effective October 20, 1999.


REMAND

The veteran contends that his service-connected major 
depression is more severe than is reflected in his staged 
rating.  Unfortunately, after further review of the claims 
file, the Board finds that an additional remand of this 
matter is warranted.

The Board notes that an October 1999 rating decision granted 
an increased rating of 30 percent, effective August 23, 1999, 
based on the increased symptomatology reported in a VA 
psychiatric outpatient treatment which was conducted on the 
effective date.  However, a VA pain clinic note dated in July 
1998 noted that the veteran was to continue psychotherapy.  
In addition, the veteran stated, during a VA thyroid 
examination conducted on June 24, 1999, that he was to be 
treated at the VA mental health clinic that day.  These 
statements indicate that there are outstanding VA medical 
records not currently of record that may demonstrate 
increased psychiatric symptomatology prior to August 23, 
1999.  

The Board also emphasizes that generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Under these circumstances, all outstanding VA psychiatric 
records (as well as records from any other sources indicated 
by the veteran) must be obtained as associated with the 
claims file.  

In adjudicating the claim in light of the additional evidence 
received, the RO should consider both the former and revised 
applicable schedular criteria in its consideration of 
"staged rating," as it has done prior to this remand.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO should be 
mindful, however, that if the revised version of applicable 
rating criteria, promulgated in a regulation, is deemed more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000). 

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  On 
remand, the RO should ensure that all development and 
notification requirements of the Act are complied with.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, particularly to include 
(but not limited to) all outstanding VA 
psychiatric treatment records dated prior 
to August 23, 1999.  The RO also should 
obtain all outstanding medical records 
from any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and his representative 
should be duly notified.

2.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include both the former and revised 
applicable schedular criteria, consistent 
with Dudnick, Karnas, and VAOPGCPREC 3-
2000, cited to herein.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish to 
appellant and his representative a 
supplemental statement of the case, and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



